On January 26, 2001, this court suspended the respondent, Rebecca D. Brock, from the practice of law in Kansas for a period of 1 year. See In re Brock, 270 Kan. 635, 17 P.3d 361 (2001). The suspension was made retroactive to January 1, 2000, when the respondent had voluntarily ceased to practice law. Before reinstatement, the respondent was required to pay the costs of the disciplinary action and to resolve any CLE or attorney license fee problems.
The Disciplinary Administrator has filed a report verifying that the respondent has fully complied with the conditions imposed upon her by this court.
This court, having reviewed the files and the recommendation of the office of the Disciplinary Administrator, finds that respondent, Rebecca D. Brock, should be reinstated to the practice of law in the State of Kansas.
It Is Therefore Ordered that the respondent be reinstated to the practice of law in the State of Kansas as of the date of this order.
It Is Further Ordered that this order shall be published in the Kansas Reports.